WilsoN, Judge:
This appeal for reappraisement has been submitted for decision upon the following stipulation of counsel for the respective parties herein:
Mr. Tuttle: As to the merchandise herein, it has been agreed that the inland freight charges are non-dutiable, and I offer to stipulate with Government counsel that the merchandise in this appeal was entered for consumption after the effective date of the Customs Simplification Act of 1956, and was therefore appraised under Section 402(h) of the Customs Simplification Act of 1956, Public Law 927, 84th Congress, Second Session, said merchandise not being identified in the final list published in T.D. 54521.
I further offer to stipulate with Government counsel that, at the time of exportation to the United States, the prices at which such or similar merchandise was freely sold, or in the absence of sales offered for sale in the principal markets of Japan, in usual wholesale quantities, and in the ordinary course of trade for exportation to the United States, were 'the invoice unit values noted in red! ink, net, packed.
Plaintiff further abandons all other claims, and submits the appeal to re-appraisement on the foregoing stipulation.
Mr. Babb : Having discussed the matter with the customs officials, the Government would so stipulate.
Mr. Tuttle : Plaintiff rests, and submits.
Mr. Babb : Defendant rests, and submits.
Mr. Tuttle : Plaintiff asks for no time for briefing.
Judse Wilson : Case is ordered submitted on the oral stipulation, without briefs.
On the agreed facts, I find and hold export value, as that value is defined in section 402(h) of the Tariff Act of 1930, as amended by the Customs Simplification Act of 1956, T.D. 54165, to be the proper basis for the determination of the value of the merchandise here involved and that such values were the invoice unit values noted in red ink, net, packed.
Judgment will issue accordingly.